Title: From George Washington to Rochambeau, 10 August 1790
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



New York Augst 10th 1790.

The little anecdote which you recall to mind, my dear Count, of your Countrymen at Rhode Island who burnt their mouths with the hot soup, while mine waited leisurly for it to cool, perhaps, when politically applied in the manner you have done, has not less truth than pleasantry in its resemblance of national characters. But if there shall be no worse consequence resulting from too great eagerness in swallowing something so delightful as liberty, than that of suffering a momentary pain or making a ridiculous figure with a scalded mouth; upon the whole it may be said that you Frenchmen have come off well, considering how immoderately you thirsted for the cup of liberty. And no wonder as you drank it to the bottom, that some licentiousness should have been mingled with the dregs.
To view your Revolution in another & more serious point of light. It was impossible, in such a Country, and during such a struggle, but that disagreeable things, & even great enormities in some instances must have happened. Too many doubtless have occured. Not so many, however, have existed as the English News Papers have attempted to make us believe. For had we credited all the evil stories we have seen in them, we should almost have set it down for granted that the race of Frenchmen were about becoming extinct, and their Country a desert. So many of you, on different occasions, have they killed. Happily for you, we remembered how our own armies, after having been all slain to a man in the English News Papers, came to life again & even performed prodigies of valour against that very nation whose news Papers had so unmercifully destroyed them. Mr Jefferson, Mr Trumbull & some others have taught us to believe more cautiously & more correctly on these points.
Now I will conclude by saying a word about ourselves, as I am

certain your friendship is not less interested in our fate, than ours is in that of your Nation. We have a good government in Theory, and are carrying it pretty happily into practice. In a government which depends so much in its first stages on public opinion, much circumspection is still necessary for those who are engaged in its administration. Fortunately the current of public sentiment runs with us, and all things hitherto seem to succeed according to our wishes. In the mean time population increases, land is cleared, commerce extended, manufactories introduced, & Heaven smiles upon us with favorable seasons and abundant crops. With sentiments of the sincerest esteem & regard, I have the honor to be, My dear Count, Your Most obedient & Most Humble Servant.
